     Case: 1:20-cv-00516-SJD Doc #: 57 Filed: 11/16/20 Page: 1 of 7 PAGEID #: 1074




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

Allied Feather & Down Corp.,                        :
                                                    :            Case No. 1:20-cv-516
        Plaintiff,                                  :
                                                    :            Judge Susan J. Dlott
                 v.                                 :
                                                    :            Order Denying Motion for Judgment on
Down-Lite International, Inc.,                      :            the Pleadings
                                                    :
        Defendant.                                  :


        This matter is before the Court on Defendant’s Motion for Judgment on the Pleadings

(Doc. 53).1 Defendant Down-Lite International, Inc. (“Down-Lite”) argues that the Court cannot

as a matter of law award Plaintiff Allied Feather & Down Corp. (“Allied”) the declaratory relief

it seeks. Allied has filed a Memorandum in Opposition (Doc. 54) to which Down-Lite filed a

Reply (Doc. 55). For the reasons that follow, the Court will DENY the Motion for Judgment on

the Pleadings.

I.      BACKGROUND

        The background facts are derived from the First Amended Complaint. Allied and Down-

Lite are competitors in the down feather industry. A dispute between them arose in late

November 2019 when Allied hired Chad Altbaier, a former executive of Down-Lite. Allied

alleges that Altbaier warranted in his employment agreement with Allied that his employment

would not conflict with any obligation he had to a third party. Altbaier was employed by Allied

for approximately two months through January 2020. Allied terminated Altbaier on January 29,

2020 after Down-Lite claimed that Allied was legally prohibited from employing or

communicating with Altbaier pursuant to the Temporary Restraining Order issued by Magistrate

1
 Also pending before the Court is Plaintiff’s Motion to Transfer Venue (Doc. 56). The Court will resolve that
Motion in a separate order after it is fully briefed.

                                                        1
    Case: 1:20-cv-00516-SJD Doc #: 57 Filed: 11/16/20 Page: 2 of 7 PAGEID #: 1075




Judge Karen L. Litkovitz in Down-Lite International, Inc. v. Altbaier, No. 1:19-cv-627 (S.D.

Ohio) (“Altbaier Lawsuit”).

        On January 30, 2020, Allied initiated this action against Down-Lite in the Superior Court

of the State of California, County of Los Angeles, Central District, Case No. 20STCV03986 on

January 30, 2020. (Doc. 1-1.) In both the Complaint and the Amended Complaint, Allied

sought “a judicial declaration that it is not legally prohibited from employing Mr. Altbaier.” (Id.

at PageID 21; Doc.6 at PageID 945.)2

        On February 27, 2020, Down-Lite removed this action to the U.S. District Court for the

Central District of California. (Doc. 1.) Down-Lite next filed Counterclaims, then Amended

Counterclaims, in the Central District of California alleging that Allied was liable for intentional

interference with contractual relations and intentional interference with prospective economic

relations. (Docs. 13, 15.) Thereafter, the action was transferred to this Court, where the Altbaier

Lawsuit also was pending.

        Upon motion by Down-Lite, this Court consolidated this action with the Altbaier

Lawsuit. (Doc. 48.) The Court found that the cases “involve common questions of law and fact,

including whether Chad Altbaier violated noncompete obligations to Down-Lite International

when he was employed by Allied Feather & Down.” (Id. at PageID 1000.) The Court re-

separated the cases on September 2, 2020 when the parties in the Altbaier Lawsuit reached a

settlement. (Doc. 50.)

        Down-Lite then filed the Motion for Judgment on the Pleadings pending before the

Court. Allied opposes the Motion.




2
 In the First Amended Complaint, Allied dropped state law tort claims for damages that he had asserted against
Down-Lite in the Complaint.

                                                        2
      Case: 1:20-cv-00516-SJD Doc #: 57 Filed: 11/16/20 Page: 3 of 7 PAGEID #: 1076




II.      STANDARD OF LAW

         Federal Rule of Civil Procedure 12(c) permits a party to move for judgment on the

pleadings. The legal standard for adjudicating a Rule 12(c) motion is the same as that for

adjudicating a Rule 12(b)(6) motion. Lindsay v. Yates, 498 F.3d 434, 437 n.5 (6th Cir. 2007).

Federal Rule of Civil Procedure 12(b)(6) allows a party to move to dismiss a complaint for

“failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). To

withstand a dismissal motion, a complaint must contain “more than labels and conclusions [or] a

formulaic recitation of the elements of a cause of action.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007). The Court does not require “heightened fact pleading of specifics, but

only enough facts to state a claim for relief that is plausible on its face.” Id. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). A district court examining the sufficiency of a complaint must accept

the well-pleaded allegations of the complaint as true. Id.; DiGeronimo Aggregates, LLC v.

Zemla, 763 F.3d 506, 509 (6th Cir. 2014).

III.     ANALYSIS

         Down-Lite moves for judgment on the pleadings as to Allied’s claim for declaratory

relief. Allied seeks a declaration that it is not legally prohibited from employing Altbaier.

Down-Lite argues that the Court cannot issue a declaration in favor of Allied because the

Preliminary Injunction entered in favor of Down-Lite in the Altbaier Lawsuit precludes it. The

Court disagrees. To understand why, it is necessary to more fully explain what happened in the

Altbaier Lawsuit.




                                                  3
     Case: 1:20-cv-00516-SJD Doc #: 57 Filed: 11/16/20 Page: 4 of 7 PAGEID #: 1077




          1.       Altbaier Lawsuit

          Chad Altbaier was an employee of Down-Lite, and he was also a nominal shareholder in

the company. Altbaier signed an Amended and Restated Close Corporation and Shareholder

Agreement dated March 8, 2013 (“Shareholder Agreement”) as a Trustee of the Robert H.

Altbaier Family Grantor Trust dated 11/28/12. (Doc. 13-1 at PageID 274.)3 The Shareholder

Agreement contained broad restrictive covenants applicable to all Shareholders, including

provisions prohibiting Altbaier from being connected with an entity engaged in competition with

Down-Lite and prohibiting Altbaier from soliciting business from customers of Down-Lite. (Id.

at PageID 251.)

          Down-Lite initiated the Altbaier Lawsuit in state court. A state court judge issued a

Temporary Restraining Order on July 22, 2019. (Doc. 13-2 at PageID 284.) He restrained

Altbaier from using or disclosing any Down-Lite trade secrets or confidential information,

including customer information, and he restrained Altbaier from working for a Down-Lite

competitor within the United States. (Id. at PageID 284–285.) After the case was removed and

transferred, on November 5, 2019, the Magistrate Judge issued a Report and Recommendation

recommending that the Temporary Restraining Order be dissolved and that the Court deny a

preliminary injunction to Down-Lite. (No. 1:19cv627, Doc. 60 at PageID 1537.)4 Down-Lite

filed Objections to the Report and Recommendation. (No. 1:19cv627, Doc. 62.)

          The Court issued the Order Rejecting Report and Recommendation and Granting

3
    Several of the key documents from the Altbaier Lawsuit also were filed in this action.
4
  This Court previously acknowledged confusion in the Altbaier Lawsuit record regarding when the TRO was
dissolved. (Doc. 13-3 at PageID 292.) The Magistrate Judge issued an Order on August 8, 2019 in which she
instructed that the TRO would continue in effect until the end of the preliminary injunction hearing. (No.
1:19cv627, Doc. 18 at PageID 296.) The preliminary injunction hearing ended on August 29, 2020. This Court
affirmed the authority of the Magistrate Judge to dissolve the TRO as a non-dispositive order. (No. 1:19cv627, Doc.
48 at PageID 1304.) Nonetheless, in the Report and Recommendation issued November 5, 2019, the Magistrate
Judge recommended dissolving the TRO, implicitly finding that it was still in place. (No. 1:19cv627, Doc. 60 at
PageID 1537.)

                                                           4
   Case: 1:20-cv-00516-SJD Doc #: 57 Filed: 11/16/20 Page: 5 of 7 PAGEID #: 1078




Preliminary Injunction (“Preliminary Injunction Order”) in the Altbaier Lawsuit on February 27,

2020. (Doc. 13-3.) Significantly, the Court concluded that Down-Lite established that it had

protectable interests in its relationships with its outdoor apparel customers, but not in its

customer lists, supply chain information, or pricing information. (Id. at PageID 299.)

Accordingly, the Court found that it “would be unreasonable to broadly prohibit Altbaier from

working for a competitor in these circumstances.” (Id. at PageID 303.) The Court exercised its

authority under Raimonde v. Van Vlerah, 42 Ohio St. 2d 21, 325 N.E.2d 544 (1975), to modify

the restrictive covenant in the Shareholder Agreement to make it reasonable. The Court only

enjoined Altbaier “through August 31, 2020 from soliciting, directly or indirectly, or otherwise

diverting away from Down-Lite, the sale of down insulation to companies who were Down-

Lite’s existing outdoor apparel customers as of June 30, 2019.” (Id. at PageID 307.)

       The Preliminary Injunction Order did not resolve the Altbaier Lawsuit. Claims for

damages remained pending. However, the parties agreed to settle and filed a Stipulation for

Entry of Consent Decree and Order on September 17, 2020. (No. 1:19-cv-627, Doc. 114.) The

parties executed a Settlement Agreement and Release, the terms of which were not disclosed to

the Court, and then entered into the Consent Decree and Order. (No. 1:19-cv-627, Doc. 115.) In

the Consent Decree and Order, Altbaier agreed that he would not “on or before December 31,

2020, have any communication in any regard (text, email, phone, Whatsapp messages, social

media direct messages, Facebook posts, or other), directly or indirectly, with any Outerwear

Representative of the entities identified in the [Settlement] Agreement.” (Id. at PageID 2192.)

       2.      Effect of the Altbaier Lawsuit on this Action

       Down-Lite mistakenly argues that, in the Preliminary Injunction in the Altbaier Lawsuit,

this Court enforced restrictive covenants in the Shareholder Agreement that prohibited Altbaier



                                                  5
   Case: 1:20-cv-00516-SJD Doc #: 57 Filed: 11/16/20 Page: 6 of 7 PAGEID #: 1079




from working for a competitor such as Allied. It did not. The Preliminary Injunction Order

enforced a narrower restriction upon Altbaier than the Shareholder Agreement purported to

impose. The Court found that Down-Lite’s only protectible interest was in its customer

relationships, so the Court enjoined only to whom Altbaier could solicit the sale of down

insulation. The Preliminary Injunction did not restrict by what company Altbaier could be

employed. It would not have barred this Court from determining that Allied could employ

Altbaier.

       More fundamentally, the Preliminary Injunction Order is no longer applicable. It expired

by its terms on August 31, 2020. Altbaier and Down-Lite now have agreed to be bound by a

Settlement Agreement, but the terms of their private agreement are not binding upon Allied. The

Court also has entered a Consent Decree and Order in the Altbaier Lawsuit by which Altbaier

has agreed not to communicate with certain outerwear representatives of the entities identified in

the Settlement Agreement. The Court does not know the names of the entities listed in the

Settlement Agreement. Regardless, the Consent Decree and Order also is not binding upon

Allied. Moreover, the restriction upon Altbaier in the Consent Decree and Order will expire on

December 31, 2020. By contrast, the deadline for discovery in this case between Allied and

Down-Lite is not until May 3, 2021. Down-Lite has not established as a matter of law that the

Court will have to deny declaratory relief to Allied.




                                                 6
  Case: 1:20-cv-00516-SJD Doc #: 57 Filed: 11/16/20 Page: 7 of 7 PAGEID #: 1080




IV.   CONCLUSION

      For the foregoing reasons, Down-Lite’s Motion for Judgment on the Pleadings (Doc. 53)

is DENIED.

      IT IS SO ORDERED.

      Dated this 16th day of November, 2020.

                                         BY THE COURT:


                                         S/Susan J. Dlott
                                         Susan J. Dlott
                                         United States District Judge




                                               7
